Los hechos están expresados en la opinión.
El Juez Asociado Sr. Audrey,
emitió la opinión del tribunal.
El recurrente Celestino Pérez es dueño en la actualidad de una finca denominada “eloreNcio” de la jurisdicción de Caguas que anteriormente perteneció a la sociedad “B.- Borrá3 y Hermanos” por compra que ésta hizo en. el año .1877 a las hermanas Polo, sujeta-al pacto de retroventa a favor de las vendedoras y.de sus. sucesores universales o singulares que du-' raría hasta el 31 de diciembre de 189.2, con la condición de .-que las personas con derecho a retraer- adquiriesen también ■ de “B: Borrás y Hermanos” otra finca de setenta y una cuerdas sesenta y cuatro céntimos contigua'a aquélla la qúe les perte-necía por compra hecha en el año 1871 y por la'cual debían pagar la cantidad de cuatro mil pesos, de ellos dos mil emmanoy el resto en dos plazos iguales1 a uno y dos años contados desde el día en que se ejercitase la acción de retro. Por la cláusula 16a. del contrato se comprometieron los Sres. “B. Borras y 'Hermanos ’ ’’ en cuanto a la finca ‘ ‘ Florencio ’ ’ a im-poner al comprador, en caso de venta, la obligación a que ellos *558estaban sujetos en el caso de ejercitarse el derecho de retraer la- finca.
Habiendo solicitado el actual dueño de la finca “Florencio” que el Registrador de la Propiedad de Caguas hiciese constar en sus libros la falta de cumplimiento de la expresada con-dición resolutoria de la venta se negó dicho funcionario a esa petición exponiendo como motivos que no se ha acreditado que los señores B. Borrás y Hermanos fueran realmente dueños del predio de setenta y una cuerdas sesenta y cuatro céntimos en la fecha en que adquirieron el fundo “Florencio,” ni que lo fuera al cumplirse el plazo fijado para la redención, o en caso de haberse vendido con anterioridad al treinta y uno de diciem-bre de 1892, que se haya cumplido con lo estipulado en la cláu-sula décimasexta y que tampoco se ha justificado con documen-tos fehacientes la negativa de las hermanas Polo o de sus suce-sores universales o singulares a adquirir la finca de setenta y una cuerdas sesenta y cuatro céntimos, ni acreditado la falta de pago del indicado precio aplazado.
Habiendo presentado el recurrente en el registro de la propiedad la escritura de compra de la finca “Florencio” por “B. Borrás y Hermanos” de la que aparece que ha transcu-rrido el plazo concedido a sus vendedores para, retraer y la petición de que se hiciera constar la consumación de la venta, sin que conste en el registro que la finca fué redimida; debió el registrador anotar en sus libros la consumación de tal venta pues esto es todo lo necesario para extinguir la cláusula reso-lutoria. Resolución de la Dirección General de los Registros de España de mayo 18, 1865. No era necesario, por canto, acreditar, como exige el registrador recurrido, que los Sres. B. Borrás y Hermanos fueran realmente dueños de la finca de setenta y una cuerdas sesenta y cuatro céntimos, cuya com-pra por los que tenían derecho a .retraer era una condición para que' pudieran ejercitar ese derecho, aparte de que las partes contratantes aceptaban tal hecho; ni que fuera dueño de la misma al cumplirse el plazo fijado para la redención; ni que si vendió la finca sujeta a la retroventa hubiera hecho sa*559ber al comprador, de acuerdo con la cláusula 16a. del contrato, que estaba pendiente de la condición resolutoria de retro-venta, becbo que indudablemente tenía que aparecer del re-gistro; ni tampoco tenía el recurrente que justificar con do-cumento fehaciente la negativa de las hermanas Polo o de sus sucesores a adquirir la finca de setenta y una cuerdas sesenta y cuatro centavos, ni tampoco tenía que acreditar la falta de pago del precio aplazado de la compra de dicha finca.
La nota recurrida debe ser revocada.

Revocada la nota recurrida y ordenada la ins-cripción solicitada.

• Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados Wolf, del Toro y Hutchison.